TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00415-CV






In the Matter of L. S.









FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. J-17,007, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING







PER CURIAM


	Because appellant's Notice of Appeal was not timely filed in the trial court, we will
dismiss this appeal for want of jurisdiction.  See Tex. R. App. P. 26.1.

	The final judgment of the trial court was signed February 24, 1999, and appellant's
motion for new trial was timely filed on March 25, 1999, thus giving appellant until May 25,
1999, to file the notice of appeal.  See Tex. R. Civ. P. 329b.  Appellant's Notice of Appeal was
not filed until June 3, 1999, thus making this Notice of Appeal untimely.

	By letter dated August 6, 1999, the Clerk of this Court notified all parties that
although appellant had not filed a motion to extend time in compliance with Tex. R. App. P.
10.5(b), the Court might consider one yet filed.  See Verburgt v. Garner, 959 S.W.2d 615, 617
(Tex. 1997).  The deadline given for the filing of this motion was August 16, 1999.  Thus far,
appellant has failed to respond.

	Accordingly, we dismiss this appeal for want of jurisdiction on our own motion. 
See Tex. R. App. P. 42.3(a).  Appellant's failure to respond to this Court Clerk's correspondence
provides an alternative basis to dismiss this appeal.  Tex. R. App. P. 42.3(c).


Before Justices Jones, Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   October 7, 1999

Do Not Publish